DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 10, 17, 21, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (U.S. Pub. No. 2007/0255414 A1, hereinafter “Melkent”) in view of Liang et al. (U.S. Pub. No. 2017/0056201 A1, hereinafter “Liang”). 
Melkent discloses, regarding claim 1, a spinal implant device (10, see Fig. 13) comprising: a body (12) comprising a distal insertion end (see annotated Fig. 13 below), a proximal end opposite the distal insertion end (see annotated Fig. 13 below), two opposing side walls (see annotated Fig. 13 below) extending between the distal insertion end and the proximal end (see annotated Fig. 13 below), an upper wall (14) configured to engage a superior vertebra (see Fig. 13), and a lower wall (16) forming a lower surface of the spinal implant device configured to engage an inferior vertebra (see Fig. 13); a central cavity (20); and a movable lid (30a), wherein the movable lid extends from the distal insertion end to the proximal end (see Fig. 13); wherein the movable lid is configured to open to provide access to the central cavity to allow the central cavity to be packed with a material while the two opposing side walls and the upper wall remain stationary (see Fig. 13, see para. [0025], notate “cover can be removed to pack bone growth material into the interior section”), wherein the movable lid is configured to close to form at least a portion of an upper surface of the spinal implant device after the central cavity is packed (see Fig. 13, note that when lid 30a is closed, it will enclose the central cavity along the upper surface, see also para. [0025], note “reattached to prevent the inadvertent escape of bone growth material”).

    PNG
    media_image1.png
    652
    667
    media_image1.png
    Greyscale

Regarding claim 6, the spinal implant device of claim 1, wherein the central cavity comprises at least 50% of the volume of the spinal implant device (see Fig. 13, note that the central cavity comprises the majority of the implant device and that the body is mainly just a perimeter surrounding the cavity).
Melkent discloses, regarding claim 10, a spinal implant device (10, see Fig. 13) comprising: a body (12) comprising a distal insertion end (see annotated Fig. 13 above), a proximal end opposite the distal insertion end (see annotated Fig. 13 above), an upper wall (14) configured to engage a superior vertebra (see Fig. 13), and a lower wall (16) forming a lower surface (e.g. bottom surface of 16) of the spinal implant device 
Regarding claim 17, the spinal implant device of claim 10, wherein a side wall of the two opposing side walls comprises one or more openings (38, see Fig. 13).
Melkent discloses, regarding claim 21, a spinal implant device (10, see Fig. 13) comprising: a body (12) comprising a distal end (see annotated Fig. 13 above) and a proximal end (see annotated Fig. 13 above) defining a length therebetween (see annotated Fig. 13 above), two opposing side walls (see annotated Fig. 13 above) extending between the distal end and the proximal end (see annotated Fig. 13 above), an upper wall (14) and a lower surface (16) defining a height therebetween (see annotated Fig. 13 above); a central cavity (20); and a movable lid (30a), wherein the an 
Regarding claim 44, the spinal implant device of claim 1, wherein the two opposing side walls extend between the upper wall and the lower wall (see Fig. 13).
Regarding claim 45, the spinal implant device of claim 1, wherein the upper surface comprises the movable lid and the upper wall (see Fig. 13).
Regarding claim 49, the spinal implant device of claim 21, wherein the two opposing side walls extend between the upper wall and the lower surface (see Fig. 13).
Melkent fails to disclose, regarding claim 1, wherein the movable lid is coupled to the body when the movable lid is opened; regarding claim 10, wherein the movable lid is configured to pivot relative to the upper wall, and wherein the movable lid is pivoted closed and pivoted open; and regarding claim 21, wherein the movable lid is configured to rotate between a closed position and an opened position, wherein the movable lid is configured to rotate relative to the body; regarding claim 2, the spinal implant device of claim 1, wherein the movable lid comprises a hinge; regarding claim 4, the spinal implant device of claim 1, wherein the movable lid is coupled to the distal end; regarding claim 23, the spinal implant device of claim 21, further comprising a hinge; regarding claim 46, the spinal implant device of claim 1, wherein the movable lid is configured to rotate between a closed position and an opened position; regarding claim 47, the spinal implant device of claim 10, wherein the movable lid comprises a hinge. Melkent further fails to disclose, in the embodiment shown in Figure 13, regarding claim 5, the spinal implant device of claim 1, wherein the movable lid comprises one or more ridges.

Liang discloses a spinal implant (110, see Fig. 5), with a movable lid (116) that encloses / provides access to a central cavity (20), wherein the lid is pivotably connected to the distal end of the body (see annotated Fig. 5 below) of the implant via a hinge (see Fig. 5, see paras. [0035]-[0036]) and configured to pivot / rotate from a closed position to an open position (see Fig. 5, see paras. [0035]-[0037]) in order to avoid the movable lid from slipping off the body of the implant during implantation and operation (see para. [0035]).

    PNG
    media_image2.png
    625
    607
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the movable lid in the embodiment in Figure 13 of Melkent to include one or more ridges in view of an alternative embodiment shown in Figure 12 of Melkent in order to facilitate insertion of the implant into the intervertebral space and prevent expulsion of the implant from the intervertebral space. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the movable lid in Melkent to be pivotably connected to the distal end of the body of the spinal implant by a hinge and capable of being pivoted / rotated to an open position and a closed position in view of Liang in order to avoid the movable lid .

Claim(s) 14-15, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent in view of Liang, as applied to claims 10 and 21 above, and in further view of Joly et al. (U.S. Pub. No. 2017/0333205 A1, hereinafter “Joly”). 
Melkent in view of Liang discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 14, the spinal implant device of claim 10, wherein at least one of the two opposing side walls comprises a thin framework; regarding claim 15, the spinal implant device of claim 10, wherein at least one of the moveable lid, the upper wall, or the lower wall comprises a thin framework; and regarding claim 28, the spinal implant device of claim 21, wherein at least one of the two opposing side walls comprises a thin framework.
Joly discloses a spinal implantable device (2, see Figs. 21A-D), wherein the device comprises a body (see annotated Fig. 21C below) and a movable lid (see annotated Fig. 21C below), wherein the opposing side walls of the body and the movable lid comprise a thin framework (e.g. walls between openings 201, see also annotated Fig. 21D below) in order to allow the growth of bone tissue into the cavity (see para. [0061]).

    PNG
    media_image3.png
    397
    612
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the opposing sidewalls and lid in Melkent in view of Liang to include a thin framework in view of Joly in order to allow the growth of bone tissue into the cavity. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent in view of Liang, as applied to claims 10 and 21 above, and in further view of Lindenmann et al. (U.S. Pub. No. 2011/0106259 A1, hereinafter “Lindenmann”).  
Melkent in view of Liang discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 26, the spinal implant device of claim 21, wherein at least one side wall comprises a longitudinally extending slot.
Lindenmann disclose a spinal implant (100, see Fig. 6), wherein the sidewall comprises a longitudinally extending slot (150) in order to provide a visibility window for observing the fusion occurring between the vertebral bodies and enhancing the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sidewall in Melkent in view of Liang to include at least one longitudinally extending slot in further view of Lindenmann in order to provide a visibility window for observing the fusion occurring between the vertebral bodies and enhancing the vascularization of the bone graft disposed within the cavity to assist fusion.

Allowable Subject Matter
Claim(s) 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 10, 13-15, 17, 21, 26, 28, 44-47, 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant asserted that Melkent in view of Joly fails to disclose, wherein the movable lid is configured to rotate relative to the body, since Joly discloses a hinge that rotates an entire half of the intervertebral implant, not just a movable lid relative to a body having an upper wall that is configured to engage the vertebra. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773